Citation Nr: 1003312	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for chronic kidney disease 
with renal failure.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to January 
1997 and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied the 
Veteran's claim for service connection for a kidney disorder.

The Board observes that the RO also denied the Veteran's 
claim for service connection for PTSD in the May 2007 rating 
decision.  The Veteran timely appealed that denial issue, 
but, during the pendency of his appeal, the RO issued an 
April 2008 rating decision that granted service connection 
for PTSD.  Where a claim for service connection is granted 
during the pendency of an appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to 
initiate appellate review concerning the compensation level 
or the effective date assigned for the disability.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran did 
not file a second NOD and submitted a statement in July 2008 
indicating that the April 2008 rating decision had satisfied 
his appeal on the issue of PTSD.  

Accordingly, following the April 2008 rating decision, only 
the issue of entitlement to service connection for a kidney 
disability remained on appeal before the Board.  Since the 
claim for PTSD has been granted, it is not before the Board 
and is not reflected on the title page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

The Veteran seeks service connection for chronic kidney 
disease, to include renal failure.  The claims file reflects 
multiple treatment notes observing that the Veteran is 
diagnosed with hypertension, chronic kidney disease, and 
hyperaldosteronism.  A treatment note dated April 2006 
reflects that, due to the Veteran's young age, his 
hypertension may be a secondary disorder.  A note of 
September 2006 observes hypertension with a primary diagnosis 
of hyperaldosteronism.  A December 2006 treatment note states 
that the Veteran has likely chronic kidney disease, secondary 
to hypertension/congenital solitary kidney.

The report of an April 2007 VA examination reflects review of 
the Veteran's claims file and observes that his hypertension 
was initially diagnosed in 2004 (the Board notes a January 
2002 VA treatment note stating "PMH: ??  HTN") and that a 
VA nephrology clinic had determined probable primary 
hyperaldosteronism.  The examiner's report states that 
primary hyperaldosteronism can contribute to hypertension.  
The examiner's report also reflects that the Veteran was 
diagnosed in March 2006 with chronic kidney disease, which 
has been attributed to his hypertension and solitary kidney.  
The examiner commented that it was likely that the chronic 
kidney disease was secondary to hypertension and to 
congenital solitary kidney.  He further opined that it was 
likely "all of these conditions are service related," but 
did not explain his rationale.

The Board finds that the opinion of the April 2007 examiner 
is inadequate for rating purposes.  The claims file reflects 
that Veteran's hyperaldosteronism has been causally related 
to hypertension, which has been causally related to kidney 
disease.  The examiner provided an opinion as to the 
relationship between hypertension (which the Board notes is 
not, per a rating decision dated May 2007, service 
connected), chronic kidney disease, and service, but did not 
address hyperaldosteronism.  Further, the examiner appears to 
have concluded, also without explanation, that a congenital 
condition is related to the Veteran's service.  

The U.S. Court of Appeals for Veterans Claims (Court) also 
has held that a medical examination report must contain not 
only clear conclusions with supporting data, but a reasoned 
medical explanation connecting the two.  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  Applicable law states that if 
the findings on an examination report are incomplete, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not 
limited to, any additional VA, non-VA, 
or other medical treatment for 
hypertension or hyperaldosteronism prior 
to 2004.  The Veteran should be provided 
with the necessary authorizations for 
the release of any private treatment 
records not currently on file.  The 
RO/AMC must then obtain these records 
and associate them with the claims 
folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.  The RO/AMC must then, in accordance 
with 38 C.F.R. § 4.2, return the 
Veteran's claims file to the April 2007 
examiner (if unavailable, the file should 
be provided to another physician of 
suitable background and experience) to 
determine whether his kidney disease is 
directly or indirectly related to his 
service.  The following considerations 
will govern the review:

a. The claims folder and a copy of 
this remand will be made available 
to the reviewer, who must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.

 b. After reviewing the claims file, 
the reviewer must address whether it 
is likely that the Veteran's kidney 
disease is related to service.  The 
examiner should specifically refer 
to the report of the April 2007 VA 
examination, as well as the 
treatment record and any applicable 
treatises, and explain whether a 
causal relationship exists between 
hyperaldosteronism, hypertension, a 
congenital single kidney, and 
current chronic kidney disease.  The 
examiner must specify which, if any, 
of those conditions, is related to, 
or has been aggravated by, the 
Veteran's service.  A rationale must 
be provided for any findings 
rendered.

3.  Following the above actions, the 
RO/AMC will review and re-adjudicate the 
Veteran's claim.  If the benefit sought 
remains denied, the Veteran should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


